DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/24/2020 have been fully considered but they are not persuasive. Correction of the formal matters identified in the drawings in the previous Office action is noted with appreciation.
At page 6 of the amendment, Applicant suggests that Livingston does not meet the limitations of amended independent claims 1 and 11 in particular because it does not teach:
“a plurality of internal channels are formed between edges of the protrusion portion of the male structural member and the cavity of the female structural member, the plurality of internal channels extending in a span-wise direction of the rotor blade”
However, as can be seen in Fig. 6, conduit 605, identified as corresponding to the claims internal channels in the previous rejection, does form a plurality of internal channels.  These channels have a longitudinal, or longest dimension which extends horizontally in the figure for some and vertically in the figure for others.  While the vertical direction of Fig. 6 corresponds to the span-wise direction of the rotor blade, even those channels 605 which have a longitudinal dimension extending horizontally also have a vertical, or span-wise, dimension.  All of the channels therefore extend some amount in the span-wise direction, meeting this claim limitation.
Referring to Fig. 6, Fig. 5, and col. 4, ll. 64-67, it can be seen that bonding grid 601, which includes channels 605 (Fig. 6), is inserted into both the male structural member 401 (Fig. 5) and female structural member 403 (Fig. 5) (see col. 4, ll. 64-67).  The entire structure of bonding grid 601 therefore lies within the boundaries of both male and female structural members (401, 403).  Therefore, it can be 
It is noted that the claim limitation, “a plurality of internal channels are formed between edges of the protrusion portion of the male structural member and the cavity of the female structural member,” is believed, based on the arguments presented in the amendment, to be intended to mean that an outer surface of the male structural member and an inner surface of the female structural member form the boundaries of the internal channels.  However, the disclosure as originally filed provides no description of the structural detail.  The interpretation explained above, that the internal channels are formed in a position that locates them between the edges of both the male and female structural members, falls within the broadest reasonable interpretation of this limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 8,221,085 to Livingston et al.
Regarding claim 1, Livingston teaches a method for joining rotor blade segments of a rotor blade (abstract), the method comprising: forming a female structural member having a receipt portion (403) and a structural portion (including spar webs 303 and caps 304 of the blade segment, col. 4, ll. 19-21), the receipt portion defining a cavity (403, Fig. 4); securing the female structural member within a first blade segment (215, Fig. 4); forming a male structural member having a protrusion portion (401) and a structural portion (including spar webs 303 and caps 304 of the blade segment, col. 4, ll. 19-21); securing the structural portion of the male structural member within a second blade segment (213); inserting the protrusion portion of the male structural member into the cavity of the female structural member (col. 4, ll. 38-40), wherein, when inserted, a plurality of internal channels are formed between edges of the protrusion portion of the male structural member and the cavity of the female structural member (605) (Fig. 5-6, col. 4, ll. 64-67); and, injecting adhesive into the one or more internal channels so as to secure the first and second blade segments together (col. 4, ll. 60-67).
Regarding claims 2, 3, 4, 5, 6, 7, 8, 9, and 10, Livingston teaches the method of claim 1 (as set forth above), further comprising: 
forming at least one of the female structural member or the male structural member with one or more bulkheads (407 and 405, respectively) (claim 2);
further comprising forming the female structural member with a first end bulkhead (407) and a second end bulkhead (at the opposite end of the segment where it would connect to an adjacent segment, col. 3, ll. 37-40) (claim 3);
wherein the female and male structural members each comprises a divider bulkhead positioned between the receipt portion and the structural portion of the female structural member (the closed end of receiving portion 403 shown in Fig. 11) and the protrusion portion and the structural portion of the male structural member (405), respectively (claim 4);

wherein the one or more bulkheads are sized to abut against an internal wall of one of the rotor blade segments of the rotor blade (as shown in Fig. 4 wherein the bulkheads extend to the outer wall forming the exterior of the airfoil) (claim 6);
further comprising injecting the adhesive into the one or more internal channels (col. 4, ll. 60-67) from an exterior location (613) of the rotor blade through the one or more bulkheads (Fig. 6) (claim 7);
further comprising filling the one or more internal channels with the adhesive and allowing the adhesive to fill the bulkhead joint via one or more controlled blow holes (611) (claim 8);
wherein the structural portions of the female and male structural members comprise one or more spar caps (304) and at least one shear web (303) (claim 9);
further comprising forming one or more spar caps (304) into each of the cavity and the protrusion portion of the female and male structural members (col. 4, ll. 19-21), respectively, wherein, when the protrusion portion is inserted into the cavity, the one or more spar caps of the cavity and the one or more spar caps of the protrusion portion align in a span-wise direction (Fig. 5, 11) (claim 10).


Regarding claim 11, Livingston teaches a segmented rotor blade assembly for a wind turbine (abstract), the rotor blade assembly comprising: a first blade segment (215) comprising a female structural member having a receipt portion (403) and a structural portion (including spar webs 303 and caps 304 of the blade segment, col. 4, ll. 19-21), the receipt portion defining a cavity (Fig. 11); a second blade segment (213) comprising a male structural member having a protrusion portion (401) and a structural portion (including spar webs 303 and caps 304 of the blade segment, col. 4, ll. 19-21), the protrusion portion of the male structural member received within the cavity of the female structural member (col. 4, ll. 38-40), wherein, when inserted, a plurality of internal channels are formed between edges of the protrusion portion of the male structural member and the cavity of the female structural member (605) (Fig. 5-6, col. 4, ll. 64-67); and, an adhesive within and limited to the one or more internal channels that secures the first and second blade segments together (col. 4, ll. 60-67).
Regarding claims 12, 13, 14, 15, 16, 17, 18, 19, and 20, Livingston teaches the assembly of claim 11 (as set forth above), further comprising: 
wherein at least one of the female structural member or the male structural member comprises one or more bulkheads (405, 407), the female structural member comprising, at least, a first end bulkhead (407) and a second end bulkhead (at the opposite end of the segment where it would connect to an adjacent segment, col. 3, ll. 37-40) (claim 12);
wherein the female and male structural members each comprises a divider bulkhead positioned between the receipt portion and the structural portion of the female structural member (405) and the protrusion portion and the structural portion of the male structural member (407), respectively, the divider bulkhead of the male structural member abutting against the first end bulkhead of the female structural member at a bulkhead joint (col. 4, ll. 9-12) (claim 13);

wherein one or more of the bulkheads comprises at least one exterior injection port (613, Fig. 6) configured to receive the adhesive, the at least one exterior injection port providing an adhesive path to the one or more internal channels (Fig. 6) (claim 15);
wherein the structural portions of the female and male structural members comprise one or more spar caps (304) and at least one shear web (303) (claim 16);
wherein the cavity of the female structural member and the protrusion portion of the male structural member further comprises one or more spar caps (col. 4, ll. 19-21), and wherein, when the protrusion portion is inserted into the cavity, the one or more spar caps of the cavity and the one or more spar caps of the protrusion portion align in a span-wise direction (Fig. 5, 11), the protrusion portion of the male structural member further comprising one or more shear webs arranged between the one or more spar caps thereof (formed by the side walls of protrusion 401, adjacent to ‘401’ in Fig. 11) (claim 17);
wherein a cross-sectional shape of the cavity of the female structural member substantially corresponds to a cross- sectional shape of the protrusion portion of the male structural member (col. 4, ll. 5-9) (claim 18);
wherein the cross-sectional shapes of the cavity and the protrusion portion tapers from a first end to a second end, respectively (col. 4, ll. 28-35) (claim 19);
wherein the cross-sectional shapes of the cavity and the protrusion portion comprises a trapezoid (as shown in Fig. 9 wherein the receiving portion of segment 215 has inwardly angled top and bottom sides from bulkhead 407 leftward with vertical left and right sides, and the protruding portion of segment 213 has the inverse structure) (claim 20).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ADAM W BROWN/               Examiner, Art Unit 3745  

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745